DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
Claims 1-24, 41-45, 49, and 51-52 have been cancelled.  Claims 53-54 have been newly added.
Election/Restrictions
The elected antibody species is the CD47 antibody having SEQ ID NOS: 11 and 42 (VH and VL, respectively) in claim 25 (and now requiring unspecified framework mutations) with the CDRs of SEQ ID NOS: 50/72/52 (VH) and 53/71/55 (VL). 
Applicant’s claim amendments exclude the elected VH of SEQ ID NO: 11 as it does not meet the limitations of the formula of SEQ ID NO: 89 recited in claim 25.  See response dated 1/4/2021.  SEQ ID NO: 89 does contain the elected VH CDRs of 50/72/52.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-40, 46-48, 50, and 53-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 25 has been substantively amended.  Claims 53 and 54 are new claims.  Basis was stated to be in paragraphs [0121-0127] and Table 2.  This is not agreed with.
The specification discloses the formula of SEQ ID NO: 89 with wild-card positions X1 through X14 where X1 can be M or not present and each of X2-X14 can be one of two recited amino acids.  The specification discloses specific sequences that meet the limitations of claim 25 such as SEQ ID NOS: 90 and 91 (see claim 53).  However, claim 25 is claiming a subgenus of SEQ ID NO: 89 where X1 can be M or not present; each of X2, X4-X6, X8-X10, and X13 can be one of two recited amino acids; and X3 is P, X7 is G, X11 is T, X12 is R, and X14 is V.  Basis for this subgenus of SEQ ID NO: 89 is not seen, particularly in combination with the VL having CDR1 of SEQ ID NO: 53, CDR2 of SEQ ID NO: 71 and CDR3 of SEQ ID NO: 55 as recited in claim 25.
No specific basis for this VH subgenus has been pointed to and no explanation provided.  Basis is not seen.
SEQ ID NOS: 42 and 46 contain the CDRs of SEQ ID NOS: 53, 71, and 55.  Claim 25 excludes the VH of SEQ ID NOS: 5-30 because these sequences do not meet the limitations of the claim.  SEQ ID NOS: 5-30 are disclosed as being paired with SEQ ID NOS: 42 and 46 (see claim 54).  See at least paragraphs [0022 and 0111] and Table 1.  No specific basis has been pointed to and no explanation provided for pairing the VH subgenus of claim 25 has amended with any VL containing the CDRS of SEQ ID NOS: 53, 71, and 55.  Basis is not seen.
Claim 25 is a subgeneric claim that has no support.  See at least MPEP 2163.05(II) and Fujikawa v. Wattanasin, 93 F. 3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996).  Fujikawa v. Wattanasin  held that a "laundry list" disclosure of every possible moiety (i.e. all of the possible sequences encompassed by SEQ ID NO: 89 and all fourteen of the wildcards) does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species (i.e. the subgenus of SEQ ID NO: 89 now recited in claim 25 and paired with the VL as recited in claim 25).
The claims constitute new matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25, 27, 29-32, 36, 38-40, 46-48, 50, and 53-54 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76-97 of copending Application No. 16/949,459 in view of Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record).
Co-pending claim 76 is directed to a method of treating cancer by administering an anti-CD47 antibody with a VH corresponding to instant claim 25.  Co-pending claim 79 indicates that anti-CD47 antibody of claim 76 has a VL with CDRs corresponding to the CDRs in instant claim 25.  Co-pending SEQ ID NOS: 21-22 (see co-pending claim 85) are identical to instant SEQ ID NOS 90-91, respectively (see instant claim 53).  Co-pending SEQ ID NO: 12 (see co-pending claim 82) is identical to instant SEQ ID NO: 42 (see instant claim 54).  Co-pending SEQ ID NOS: 5-11 (see co-pending claim 86) meet the limitations for the VH recited in instant claim 25.  Co-pending claims 95-97 also meet the limitations for the VH recited in instant claim 25. Co-pending claim 80 meets the limitations of instant claims 46-47.  The co-pending claims do not recite additionally administering rituximab (instant claim 25) or the limitations of instant claims 27, 29-32, 36, 38, 48, and 50.
Grosveld et al. discloses a method of treating cancer by administering an anti-CD47 antibody molecule or composition thereof.  Treating hematological cancers and solid tumors are disclosed.  See abstract.  The anti-CD47 antibody can be administered with a second therapeutic antibody such as rituximab.  See paragraphs [0050-0051].  The reference further teaches that anti-CD47 antibodies usable in therapeutic interventions of Grosveld include antibodies known in the art to bind CD47.  Grosveld et al. also discloses that the antibody molecules can have minor variations in the amino acid sequences compared to a reference. At least 90%, 95%, and 99% identify relative to a reference sequence are disclosed.  See paragraphs [0149-0150].   
Regarding claim 27, Grosveld et al. further teaches that methods of the invention may include one or more additional therapies, and recites wherein these therapies may include radiation therapy or chemotherapy.  See at least paragraph [0193].
Regarding claim 30, Grosveld et al. further teaches wherein the cancer treated may be a solid tumor (see at least paragraph [0053]), which it will be appreciated is a solid cancer. 
Regarding claims 29 and 31-32, Grosveld et al. further teaches wherein the cancer may be acute myeloid leukemia (a hematological cancer) or non-Hodgkin’s lymphoma (see at least paragraph [0052]). 
Regarding claim 36, Grosveld al. further discloses wherein the effective amount of anti-CD-47 antibody is in the 0.1 mg/kg to 100 mg/kg range, and further teaches that human dosage can be optimized in a Phase I escalation study designed to run from 0.5 mg/kg to 20 mg/kg (i.e., a study design involving administration at both 0.5 mg/kg and 20 mg/kg, at the very least), such that Grosveld teaches administration at 20 mg/kg ( see at least paragraph [0185]). 
Regarding claims 38-40, Grosveld et al. discloses an example in which anti-CD47 is administered to a mouse subject in combination with rituximab without proteasome inhibitor, bortezomib, or methotrexate (Example 3, paragraphs 220-221) resulting in profound tumor growth inhibition both as a single agent and in combination (see at least paragraph [0225]). 
Regarding claim 48, Grosveld et al. further teaches that for therapeutic use, an antibody preferably is combined with a pharmaceutically acceptable carrier, meaning buffers, carrier, and excipients suitable for use in human beings and animals (see at least paragraph [0167]), and that therefore antibody molecule compositions of Grosveld et al. can comprise suitable excipients, such as buffers (i.e., pharmaceutically acceptable carriers; see paragraph [0168]). Grosveld et al. further teaches that pharmaceutical compositions can be presented in a dosage unit form and can be prepared by any suitable method, wherein suitable carriers for intravenous administration include physiological saline, or phosphate buffered saline (see paragraphs [0175-0176]), both of which are acknowledged to be suitable carriers for intravenous administration in the instant specification (see paragraph [0181]). 
Regarding claim 50, Grosveld et al. further teaches that the subjects and patients of Grosveld may preferably include mammals, and more preferably humans (see paragraph [0185]), such that Grosveld et al. teaches wherein the subject is human. 
It would have been obvious to use the CD47 antibodies of co-pending application 16/949,459 in the method taught by Grosveld et al. for treating cancer in a subject in need thereof, comprising administering to the subject an anti-CD47 antibody with the anti-CD20 opsonizing antibody rituximab.  The antibodies of the co-pending claims meet the limitations of the instant claims.  The limitations of dependent claims 27, 29-32, 36, 38, 48, and 50 are taught by Grosveld et al. as discussed above.  The methods of the dependent claims are suggested by the combination of co-pending claims and Grosveld et al.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25, 27-32, 36, 38-40, 46-48, 50, and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over any of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415 (of record); or U.S. Patent Application Publication 2021/0054070 in view of Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record).
U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; and U.S. Patent Application Publication 2021/0054070 are equivalent documents and have the same effective filing date (12/28/2015).  U.S. Patent No. 10,870,699 (issuing from 15/541,003) is the national stage filing corresponding to WO 2016/109415. U.S. Patent Application Publication 2017/0369572 is the publication of 15/541,003, and U.S. Patent Application Publication 2021/0054070 is the publication of divisional application 16/949,459.  These documents are valid prior art against the instant claims.  There is no evidence establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.  
U.S. Patent Application Publication 2017/0369572 will be referenced.
The document teaches methods of treating cancer comprising administering anti-CD47 antibodies.  The cancer can be a hematological cancer such as acute myelogenous leukemia or non-Hodgkin’s lymphoma or a solid cancer such as breast cancer.  Further administration of chemotherapy or radiation is disclosed.  See claims 60-66 and instant claims 27 and 29-32.  Additional anti-cancer agents can be administered.  See paragraph [0209] and instant claim 28.  Claims 18-28 disclose antibodies meeting the limitations of instant claims 25 and 53-54.  For example, SEQ ID NOS: 5-11 and 21-22 meet the VH formula of instant claim 25. SEQ ID NOS: 21-22 (see claims 20-21) are identical to instant SEQ ID NOS 90-91, respectively (see instant claim 53).  SEQ ID NO: 12 (see claim 9) is identical to instant SEQ ID NO: 42  (see instant claim 54).  Claims 4-5 teach IgG1 and IgG4 antibodies, respectively (see instant claims 46-47).  Pharmaceutical compositions are disclosed in claim 47 (see instant claim 48).  Paragraph [0199] discloses that the subject to be treated can be human (see instant claim 50).  Doses of  1 mg/kg, 03 mg/kg or 0.1 mg/kg are disclosed.  See at least paragraphs [0272-0276] and Figure 5 (see instant claim 36).
None of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; and U.S. Patent Application Publication 2021/0054070 disclose additionally administering rituximab (instant claim 25) or the limitations of dependent claims 38-40.
Grosveld et al. discloses a method of treating cancer by administering an anti-CD47 antibody molecule or composition thereof.  Treating hematological cancers and solid tumors are disclosed.  See abstract.  The anti-CD47 antibody can be administered with a second therapeutic antibody such as rituximab.  See paragraphs [0050-0051].  The reference further teaches that anti-CD47 antibodies usable in therapeutic interventions of Grosveld include antibodies known in the art to bind CD47.  Grosveld et al. also discloses that the antibody molecules can have minor variations in the amino acid sequences compared to a reference. At least 90%, 95%, and 99% identify relative to a reference sequence are disclosed.  See paragraphs [0149-0150].   
Regarding claim 27, Grosveld et al. further teaches that methods of the invention may include one or more additional therapies, and recites wherein these therapies may include radiation therapy or chemotherapy.  See at least paragraph [0193].
Regarding claim 30, Grosveld et al. further teaches wherein the cancer treated may be a solid tumor (see at least paragraph [0053]), which it will be appreciated is a solid cancer. 
Regarding claims 29 and 31-32, Grosveld et al. further teaches wherein the cancer may be acute myeloid leukemia (a hematological cancer) or non-Hodgkin’s lymphoma (see at least paragraph [0052]). 
Regarding claim 36, Grosveld al. further discloses wherein the effective amount of anti-CD47 antibody is in the 0.1 mg/kg to 100 mg/kg range, and further teaches that human dosage can be optimized in a Phase I escalation study designed to run from 0.5 mg/kg to 20 mg/kg (i.e., a study design involving administration at both 0.5 mg/kg and 20 mg/kg, at the very least), such that Grosveld teaches administration at 20 mg/kg ( see at least paragraph [0185]). 
Regarding claim 38-40, Grosveld et al. discloses an example in which anti-CD47 is administered to a mouse subject in combination with rituximab without proteasome inhibitor, bortezomib, or methotrexate (Example 3, paragraphs 220-221) resulting in profound tumor growth inhibition both as a single agent and in combination (see at least paragraph [0225]). 
Regarding claim 48, Grosveld et al. further teaches that for therapeutic use, an antibody preferably is combined with a pharmaceutically acceptable carrier, meaning buffers, carrier, and excipients suitable for use in human beings and animals (see at least paragraph [0167]), and that therefore antibody molecule compositions of Grosveld et al. can comprise suitable excipients, such as buffers (i.e., pharmaceutically acceptable carriers; see paragraph [0168]). Grosveld et al. further teaches that pharmaceutical compositions can be presented in a dosage unit form and can be prepared by any suitable method, wherein suitable carriers for intravenous administration include physiological saline, or phosphate buffered saline (see paragraphs [0175-0176]), both of which are acknowledged to be suitable carriers for intravenous administration in the instant specification (see paragraph [0181]). 
Regarding claim 50, Grosveld et al. further teaches that the subjects and patients of Grosveld may preferably include mammals, and more preferably humans (see paragraph [0185]), such that Grosveld et al. teaches wherein the subject is human. 
It would have been obvious to additionally administer rituximab in the method of treatment disclosed by any of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; and U.S. Patent Application Publication 2021/0054070 as suggested by Grosveld et al.  The antibodies of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; and U.S. Patent Application Publication 2021/0054070 meet the limitations of the instant claims.  The limitations of dependent claims 38-40 are taught by Grosveld et al. as discussed above.  The methods of the dependent claims are suggested by the combination of any of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; and U.S. Patent Application Publication 2021/0054070 in view of Grosveld et al.

Claims 26 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over any of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; and U.S. Patent Application Publication 2021/0054070 in view of Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) as applied to claims 25, 27-32, 36, 38-40, 46-48, 50, and 53-54 above, and further in view of Weissman et al. (U.S. Patent No. 8,758,750, of record).
U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; U.S. Patent Application Publication 2021/0054070; and Grosveld et al. are applied as above.
The references do not teach wherein the rituximab is administered prior to the antibody that binds to CD47 or antigen-binding fragment thereof (claim 26) or wherein the subject has been previously treated with rituximab (claim 35), or wherein the non-Hodgkin’s lymphoma is relapsed or refractory (claim 34). 
Weissman, related art in the field of synergistic treatment of cancer with CD47 antibodies (abstract) discloses that combination therapy with two or more mAbs possesses advantages compared with monotherapies, with one of the disclosed advantages being that antibody targeting of two distinct cell-surface antigens would be more likely to eliminate cancer cells with pre-existing epitope variants or epitope loss, such as those reported in rituximab-refractory/resistant NHL [non-Hodgkin’s lymphoma] patients (Column 48, lines 37-39 and 46-49). 
It would have been obvious to have modified the method of treating cancer with anti-CD47 antibodies as taught in any of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; U.S. Patent Application Publication 2021/0054070 by adding rituximab as taught by Grosveld et al. and by particularly treating in a population in which rituximab resistant/refractory NHL has been observed, in order to take advantage of an increased likelihood of eliminating cancer cells with epitope variants or epitope loss associated with rituximab-refractory/resistant NHL, as taught by Weissman. It will be appreciated that the prior identification of the patient population as having rituximab refractory/resistant NHL would involve treating wherein the subject has previously been treated with rituximab (as claimed in claim 26 and claim 35) and wherein the non-Hodgkin’s lymphoma is refractory (as claimed in claim 34). 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over any of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; or U.S. Patent Application Publication 2021/0054070 in view of Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) as applied to claims 25, 27-32, 36, 38-40, 46-48, 50, and 53-54 above, and further in view of Smith (of record).
U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; U.S. Patent Application Publication 2021/0054070; and Grosveld et al. are applied as above.
The references do not teach wherein the non-Hodgkin’s lymphoma is CD20 positive (see claim 33). 
Smith teaches that Rituximab targets CD20, and has the effect of clearing both normal and malignant CD20-positive cells (p. 7359, 2nd column, 2nd paragraph, lines 24-40). Smith further teaches that use of rituximab has expanded to use against virtually any CD20-positive non-Hodgkin’s lymphoma (p. 7359, 1st Column, 1st paragraph of “Introduction”). 
It would have been obvious to have modified the method of treating non-Hodgkin’s lymphoma with anti-CD47 antibodies and rituximab as suggested by the combination of any of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; or U.S. Patent Application Publication 2021/0054070 and in view of Grosveld et al. by particularly treating the non-Hodgkin’s lymphoma that is CD20 positive, in view of Smith’s disclosure that rituximab targets CD20 and has the effect of clearing CD20 positive cells, such that it would be recognized that combinations comprising rituximab would be particularly effective in treating wherein the non-Hodgkin’s lymphoma is CD20-positive.  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over any of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; or U.S. Patent Application Publication 2021/0054070 in view of Grosveld et al. (U.S. Patent Application Publication 2017/0081407, of record) as applied to claims 25, 27-32, 36, 38-40, 46-48, 50, and 53-54 above, and further in view of Onrust et al. (of record).
U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; U.S. Patent Application Publication 2021/0054070; and Grosveld et al. are applied as above.
The references do not teach wherein the rituximab is administered to the subject at a dose of 300, 325, 350, 375, 400, 425, 450, or 500 mg/m2.
Onrust discloses that 375 mg/m2 is the recommended dosage of rituximab (p. 79, table “Features and properties of rituximab”), and further discloses that chemotherapy plus rituximab 375 mg/m2 produced significantly more lymphoma cell-free progenitor cell harvests than chemotherapy alone.  
It would have been obvious to have modified the method of treating cancer such as non-Hodgkin’s lymphoma with anti-CD47 antibodies and rituximab as suggested by the combination of any of U.S. Patent No. 10,870,699; U.S. Patent Application Publication 2017/0369572; WO 2016/109415; or U.S. Patent Application Publication 2021/0054070 and in view of Grosveld et al. by administering rituximab at 375 mg/m2, in view of Onrust’s teaching that this is the recommended dosage and that this dosage was effective in producing lymphoma cell-free progenitor cell harvests when combined with chemotherapy.


Conclusion                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa